    Case 3:19-cv-17272-MAS-ZNQ Document 67 Filed 04/24/20 Page 1 of 3 PageID: 652

                     MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                       ATTORNEYS AT LAW


                                                 1300 MOUNT KEMBLE AVENUE
                                                        P.O. BOX 2075
                                              MORRISTOWN, NEW JERSEY 07962-2075
                                                        (973) 993-8100
                                                   FACSIMILE (973) 425-0161

     THOMAS R. CURTIN
     Direct Dial: (973) 401-7117
     tcurtin@mdmc-law.com


                                                                April 24, 2020

     VIA ECF

     Hon. Michael A. Shipp, U.S.D.J.
     Clarkson S. Fisher Federal Building
      and U.S. Courthouse, Room 5000
     402 E. State Street
     Trenton, New Jersey 08608

                Re:         UMG Recordings, Inc. et al. v. RCN Telecom Services, LLC et al.
                            Civil Action No. 19-17272 (MAS) (ZNQ)

     Dear Judge Shipp:

            Plaintiffs respectfully submit this response to Defendants’ April 22, 2020 letter (Dkt. No.
     65) in the above-referenced matter. The Court should disregard Defendants’ letter because it
     contains improper legal argument and goes well beyond the limited purpose of Plaintiffs’ letter
     (Dkt. No. 64), which was to bring to the Court’s attention a new decision that is directly relevant
     to legal issues raised by Defendants’ motions to dismiss: Warner Brothers Records Inc. v.
     Charter Communications, Inc., No. 1:19-cv-874, 2020 WL 1872387 (D. Colo. Apr. 15, 2020)
     (“Charter”). But because Defendants used their letter to re-argue their motions, Plaintiffs feel
     compelled to respond.

              First, Defendants’ claim that Plaintiffs’ allegations in support of their claim for vicarious
     liability in the instant case are distinguishable from the allegations in Charter is demonstrably
     false. Plaintiffs have alleged precisely the same sort of allegations as the Charter plaintiffs:

               “Defendants promoted RCN’s high internet speeds to customers, knowing that the ability
                to download copyrighted materials (including Plaintiffs’ copyrighted sound recordings)
                illegally using high-speed internet, without repercussions, was a substantial draw for
                infringers.” Dkt. No. 9, First Am. Compl. ¶ 6 (“FAC”).

               Customers were motivated to subscribe to RCN by RCN’s promises of “an online
                experience that delivers unlimited access to a wealth of resources” “with speeds up to 1
                GB,” and “the fastest Internet speeds in town to support your entire family online at
                once,” and that those promises appealed to consumers who sought to “use RCN’s
                network to download music and other copyrighted content—including unauthorized
                content—as efficiently as possible[.]” Id. ¶ 64.

NEW JERSEY     NEW YORK        PENNSYLVANIA   CONNECTICUT   MASSACHUSETTS   COLORADO   DELAWARE   FLORIDA   RHODE ISLAND
Case 3:19-cv-17272-MAS-ZNQ Document 67 Filed 04/24/20 Page 2 of 3 PageID: 653

            MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

    Hon. Michael A. Shipp, U.S.D.J.
    April 24, 2020
    Page 2


        Second, Defendants incorrectly claim that Plaintiffs have not alleged “that the ability to
infringe the works in suit drew subscribers to the defendant’s service.” Defs.’ Ltr at 2. In fact,
Plaintiffs alleged that:

         RCN and Patriot’s refusal to stop infringing subscribers was a “draw for customers to
          purchase RCN’s internet services and to use those services to infringe the Copyrighted
          Sound Recordings,” and that “subscribers who sought to engage in online infringement
          knew that they could do so on RCN’s network with impunity, which attracted those
          subscribers to use RCN’s service to do so.” FAC ¶ 99; see also id. ¶¶ 7-8, 125.

         RCN and Patriot “turn[ed] a blind eye to the flagrant and repeated infringement by [their]
          subscribers[,]”and did not terminate infringing subscribers or otherwise prevent them
          from infringing, id. ¶¶ 89, 115, and “[t]he ability of subscribers to download and
          distribute Plaintiffs’ copyrighted works illegally through RCN’s service, without limit,
          has served as a valuable draw for infringing subscribers to use RCN’s service, and has
          allowed Defendants to attract, retain, and charge higher fees to subscribers[,]” id. ¶ 7.1

        Third, the Charter decision is relevant to Plaintiffs’ claim for vicarious liability against
Defendant Patriot. Defendants claim that “Plaintiffs offer no plausible, factual allegation that
Patriot either directly profited from the alleged direct infringement or had the right and ability to
control it.” But that argument mischaracterizes the FAC. Plaintiffs have alleged that Patriot:

         “is an owner of RCN”;

         “effectively makes all policy decisions for RCN, specifically including any policy
          regarding copyright infringement”;

         “directed RCN’s response to allegations of copyright infringement occurring on the RCN
          network, including RCN’s decision not to terminate repeat copyright infringers[,]” thus
          affording it the “the right and ability to supervise and control the infringing activities that
          occur using the RCN service”;




1
  In this regard, Plaintiffs’ allegations here are distinguishable from those that the court in UMG
Recordings, Inc. v. Grande Communications Networks LLC found insufficient for the direct
financial benefit element of a claim for vicarious liability. No. A-17-CA-365-LY, 2018 WL
1096871, at *10 (W.D. Tex. Feb. 28, 2018), report and recommendation adopted, No. 1:17-CV-
365-LY, 2018 WL 2182282 (W.D. Tex. Mar. 26, 2018), and report and recommendation
adopted, No. 1:17-CV-365-LY, 2018 WL 1905124 (W.D. Tex. Mar. 28, 2018).
Case 3:19-cv-17272-MAS-ZNQ Document 67 Filed 04/24/20 Page 3 of 3 PageID: 654

            MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

 Hon. Michael A. Shipp, U.S.D.J.
 April 24, 2020
 Page 3

         “fail[ed] to adequately police RCN’s infringing subscribers [which] was also a draw” for
          those customers;

         “engaged in this conduct because of its financial interest in the amount of revenue RCN
          generated from continuing to provide internet service to known infringing users”; and

         “thus by virtue of its ownership interest in and control over RCN, [ ] enjoys a direct
          financial benefit in RCN infringing customers’ wrongful activity, in the same manner as
          does RCN.”

FAC ¶¶ 81-83, 125. These allegations mirror those that the Charter court found were sufficient
to plead a claim of a vicarious liability. Charter, 2020 WL 1872387, at *6 (a “failure to stop or
take other action in response to notices of infringement is a draw to current and prospective
subscribers.”); id. (the ability to “‘stop or limit’ infringement of plaintiffs’ works by terminating
those users about whom it is notified” meets “the supervision and control prong”).

        In sum, the allegations in the two cases are fundamentally the same. This Court should
reach the same conclusion regarding vicarious liability as the court in Charter, and deny
Defendants’ motions to dismiss.

                                                Respectfully yours,

                               MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

                                               s/ Thomas R. Curtin

                                                THOMAS R. CURTIN

cc:       All Counsel (via ECF and e-mail)
